OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on March 14, 1979, under the name Bruce Edward Wiacek. In this proceeding the Special Referee sustained three *5charges of professional misconduct. The petitioner moves to confirm the report of the Special Referee.
Charge one alleged that the respondent converted escrow funds entrusted to him to his own use, in that, after he was retained to represent clients in the sale of a cooperative apartment he deposited $11,800, the purchaser’s down payment, into his escrow account on October 20, 1986. Thereafter, on October 28, 1986, the respondent issued a check for $10,000 against the escrow account for his own personal investment purposes, leaving a balance of $3,790.61 in the account at a time when the account should have had a balance of at least $11,800. Thus, respondent converted funds approximating $8,000.
Charge two alleged that the respondent failed to maintain a duly constituted escrow account and commingled personal funds with clients’ funds.
Charge three alleged that the respondent failed to maintain a ledger book or similar record and records for all deposits and withdrawals for his escrow account as required by the rules of this court.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Bracken, Kunzeman and Kooper, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Bruce Wiacek, admitted to practice under the name Bruce Edward Wiacek, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective *6immediately, the respondent Bruce Wiacek is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.